TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00412-CV


John Moya, and/or All Occupants of 1385 Pine Forest Crl, Round Rock, Texas  78665,
Appellants

v.

Federal Home Loan Mortgage Corporation, Appellee




FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
NO. 11-0563-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellants' brief was due on October 3, 2011.  On November 14, 2011, this Court
notified appellants that their brief was overdue and that a failure to respond by November 28, 2011,
would result in the dismissal of this appeal for want of prosecution.  To date, appellants have not
filed a brief or a motion for extension of time.  Accordingly, we dismiss this appeal for want of
prosecution.

						__________________________________________
						Diane M. Henson, Justice
Before Justices Puryear, Henson, and Goodwin
Dismissed for Want of Prosecution
Filed:   March 2, 2012